SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

180
CA 13-00755
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


EAST2WEST CONSTRUCTION COMPANY, LLC, AND
DAVID P. DURKIN, PLAINTIFFS-APPELLANTS,

                     V                            MEMORANDUM AND ORDER

QUINLIVAN, PIERIK & KRAUSE A/E, DOING
BUSINESS AS QPK DESIGNS, VINCENT NICOTRA,
LINDA K. STORRINGS, DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


D’ARRIGO & COTE, LIVERPOOL (MARIO D’ARRIGO OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

SUGARMAN LAW FIRM, LLP, SYRACUSE (SAMUEL M. VULCANO OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered January 24, 2013. The order,
among other things, granted the motion of defendants Quinlivan, Pierik
& Krause A/E, doing business as QPK Designs, Vincent Nicotra and Linda
K. Storrings to dismiss the complaint against them.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in East2West Constr. Co., LLC v The First
Republic Corp. of Am. ([appeal No. 1] ___ AD3d ___ [Mar. 21, 2014]).




Entered:   March 21, 2014                       Frances E. Cafarell
                                                Clerk of the Court